  Case: 1:17-md-02804-DAP Doc #: 1662 Filed: 06/06/19 1 of 3. PageID #: 46330




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                  )      MDL No. 2804
OPIATE LITIGATION                             )
                                              )      JUDGE POLSTER
  This document relates to:                   )
                                              )
  State of Alabama v. Purdue Pharma           )
  Case No. 18-OP-45236                        )
                                              )
       and                                    )
                                              )
  Salmons v. Purdue Pharma L.P.               )      ORDER
  Case No. 18-OP-45268                        )



State of Alabama v. Purdue Pharma

       In CMO-1 (docket no. 232), the Court directed defendants to file motions to dismiss in The

State of Alabama v. Purdue Pharma L.P., Case No. 18-OP-45236 (N.D. Ohio). Defendants filed

two such motions on the MDL master docket. See McKesson’s motion to dismiss for failure to state

a claim (docket no. 689); Manufacturer Defendants’ joint motion to dismiss Alabama’s First

Amended Complaint (docket no. 690). Those motions are now fully briefed.

       The operative complaint states that this Court’s jurisdiction over the Alabama case derives

from “Count VII (Unjust Enrichment) [which] presents a federal common law claim.” Amended

Complaint at 9, ¶26 (docket no. 733); see id. at ¶27 (“The remaining counts present state-law claims

over which this Court has supplemental jurisdiction.”). In one of the defendants’ two motions to

dismiss, however, there is a suggestion that there is no such thing as a federal common law claim

for unjust enrichment. See brief at 31 (docket no. 689-1) (“to the extent that the State purports to

assert an unjust enrichment claim based on federal common law, that claim fails for the fundamental
  Case: 1:17-md-02804-DAP Doc #: 1662 Filed: 06/06/19 2 of 3. PageID #: 46331



reason that no such free-floating cause of action exists under federal law.”) (citing cases).

        If this is true, the Court does not have jurisdiction over the Alabama case. The focus of the

parties’ briefing, however, was on other aspects of the adequacy of Alabama’s pleading; defendants

did not argue that Alabama’s case must be dismissed for lack of jurisdiction. This Court, however,

has a continuing obligation to ensure it has jurisdiction sua sponte. See West v. United States, 853

F.3d 520, 522 (9th Cir. 2017) (“[a] court has a duty to assure itself of its own jurisdiction, regardless

of whether jurisdiction is contested by the parties”).

        Accordingly, the Court directs Alabama to submit a supplemental brief on or before June 14,

2019, no longer than 10 pages, addressing whether this Court has jurisdiction over the Alabama

case. Defendants may file a single, 10-page response brief on or before June 21, 2019.



Salmons v. Purdue Pharma L.P.

        This MDL currently includes a number of putative class action cases filed on behalf of

children who suffer from neonatal abstinence syndrome (“NAS”); one of these is Salmons v. Purdue

Pharma L.P., Case No. 18-OP-45268. See Salmons complaint at 47, ¶155 (docket no. 29)

(“Plaintiffs seek to represent the following class of individuals: All persons in the U.S. under the age

of eighteen who were diagnosed with neonatal abstinence syndrome (NAS) and whose birth mother

(1) used opioids during gestation and (2) had a medical prescription for opioids before or during the




                                                   2
  Case: 1:17-md-02804-DAP Doc #: 1662 Filed: 06/06/19 3 of 3. PageID #: 46332



gestation period.”).1

        The Court is aware that defendants do not believe class certification is appropriate in any of

the NAS cases. Moreover, the question of NAS class certification may affect ongoing settlement

discussions. Accordingly, the Court concludes the matter should be set for briefing, as follows.

        July 22, 2019 – Defendants shall file a single, joint motion to strike class allegations.

        August 19, 2019 – Plaintiffs shall file a response.

        September 2, 2019 – Defendants shall file a single, joint reply.

These briefs should be filed on the master docket and should address the propriety of class

certification in all of the NAS cases, not just in Salmons.

        IT IS SO ORDERED.


                                                         /s/ Dan Aaron Polster
                                                         DAN AARON POLSTER
                                                         UNITED STATES DISTRICT JUDGE

Dated: June 6, 2019




        1
          The Court is aware of these putative NAS Class cases that are a part of the MDL: (1) Case
No. 18-OP-45662, Roach v. McKesson Corp. (Louisiana Class); (2) Case No. 18-OP-45252, Rees
v. McKesson Corp. (Illinois Class); (3) Case No. 18-OP-45268, Salmons v. Purdue Pharma LP
(National Class); (4) Case No. 18-OP-45264, Wood v. Purdue Pharma LP (Missouri Class); (5) Case
No. 18-OP-45375, Ambrosio v. Purdue Pharma LP (California Class); (6) Case No. 18-OP-45598,
Whitley v. Purdue Pharma LP (Tennessee Class); (7) Case No. 18-OP-45405, Flanagan v. Purdue
Pharma LP (Tennessee Class); (8) Case No. 18-OP-45681, Hunt v. Purdue Pharma Pharma LP
(Maryland Class); (9) Case No. 19-OP-45052, Hanlon v. Purdue Pharma LP (New York Class);
(10) Case No. 18-OP-46327, Doyle v. Actavis LLC (Ohio Class); and (11) Case No. 18-OP-46305,
Moore v. Purdue Pharma LP (West Virginia Class). The parentheticals in the list above state what
the Court believes is the definition of the class that the plaintiffs seek to represent, but in some cases
the allegations were not clear.

                                                    3
